           Case 1:11-cr-00678-RJS Document 28 Filed 04/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA

          -v-                                                   No. 11-cr-678 (RJS)
                                                                     ORDER
 ANTHONY NORTHINGTON,

                         Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of defense counsel’s status update dated April 5, 2021 indicating

that Mr. Northington consents to proceeding remotely in the upcoming status conference. (Doc.

No. 27). Accordingly, IT IS HEREBY ORDERED that the status conference scheduled for

Monday, April 12, 2021 at 3:00 p.m. will take place via ZoomGov videoconference. Chambers

will email the parties directly in due course with further instructions for accessing the

videoconference. Members of the public may monitor the conference via the Court's free audio

line by dialing 1-888-363-4749 and using access code 3290725#.

SO ORDERED.

Dated:          April 7, 2021
                New York, New York


                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
